 



Exhibit 10.2
FIRST AMENDMENT TO
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
WHEREAS, effective March 1 2006 (“Effective Date”), Rurban Financial Corporation
(“RFC”), an Ohio business corporation having a principal place of business at
401 Clinton Street, Defiance, Ohio, and Kenneth A. Joyce, individually
(“Executive”) entered into a Supplemental Executive Retirement Plan (“Plan”);
WHEREAS, RFC and the Executive (collectively, the “Parties”) want to amend the
Plan to clarify certain of its provisions;
WHEREAS, the Plan may be amended by mutual agreement of the Parties;
NOW, THEREFORE, effective March 1, 2006, the Parties agree to the following
amendments:

1.   Section 4 of the Plan is amended to read, in its entirety, as follows:

     4. DEFINITION OF ANNUAL DIRECT SALARY. For purposes of this Agreement,
Annual Direct Salary shall be defined as the Executive’s annualized base salary
based on the highest base salary rate in effect for any pay period ending with
or within the 36-consecutive-calendar-month period ending on or immediately
before the date on which it is being calculated. Annual Direct Salary will be
determined without including any employee or fringe benefits, bonuses,
incentives or other compensation (other than base salary) paid or earned during
the calculation period.

2.   New Section 34 is added to the Plan to read, in its entirety, as follows:

     34. REGULATORY LIMITATIONS. Notwithstanding anything to the contrary
contained herein, the Executive acknowledges and agrees that any payments made
to the Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon compliance with the provisions of 12 U.S.C. § 1828(k) and
Part 359 of the FDIC’s regulations (12 C.F.R. Part 359), which provisions
contain certain prohibitions and limitations on the making of “golden parachute”
and certain indemnification payments by FDIC-insured institutions and their
holding companies. In the event any payments to the Executive pursuant to this
Agreement are prohibited or limited by the provisions of such statute and/or
regulation: (a) the Corporation will use its commercially reasonable efforts to
obtain the consent of the appropriate regulatory authorities to the payment by
the Corporation to the Executive of the maximum amount that is permitted (up to
the amount payable under the terms of this Agreement); and (b) the Executive
shall be entitled to elect to receive benefits under either (i) this Agreement
(subject to the limitations described herein) or (ii) any generally applicable
Corporation severance pay and/or salary continuation plan that may be in effect
at the time of the Executive’s termination.
     IN WITNESS WHEREOF, the Parties, hereto, intending to be legally bound
hereby, have caused this amendment to be duly executed in their respective names
and, in the case of the

 



--------------------------------------------------------------------------------



 



Corporation, by its authorized representatives on the day and year above
mentioned.

                  ATTEST       RURBAN FINANCIAL CORP.
 
                /s/ Melanie Resendez       By:   /s/ Steven VanDemark, Chairman
             
 
               
Date:
  5/16/06       Date:   5/16/06
 
                WITNESS       EXECUTIVE
 
                /s/ Melanie Resendez       /s/ Kenneth A. Joyce                
      Kenneth A. Joyce
 
               
Date:
  5/14/06       Date:   5/14/06

 